Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,290,628 in view of Zheng. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the ‘628 application are substantially identical to claims 1-11 of the instant application, with the exception of a transparent cover and an image sensor being located between the display and the cover rather than between a backlight and a display. However, Zheng teaches a transparent cover and placing image sensors in various locations within a display including between the display and the transparent cover (Zheng Fig. 3 and par. 48). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of placing the image capturing devices of the ‘628 patent in various locations within the display apparatus, including between the display and the transparent cover, as taught by Zheng in order to gain the well-known advantage of compact construction provided by the flexibility to place components as desired.  
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al (20120146973) in view of Zheng (2014/0132578).
	In regard to claim 1 Kaji discloses A display apparatus comprising:
a housing (Kaji Fig. 1 and pars 51-54 note framing member 2);
a display unit (Kaji Fig. 1 and par. 50 and 62-64 note LCD panel 1);
a backlight module (Kaji pars 51-52 note backlight comprised of CCFLs or LEDs); and
a first image capturing device located in the housing (Kaji Figs 2, 5-6 and 8-9 note light sensor 4 provided in frame recess 2c), wherein the first image  capturing device is disposed without overlapping the display area and is configured to capture a first image of the display unit (Kaji note Figs 2, 5-6 and 8-9 showing the light sensor in the recess 2c which does not overlap the display area and captures an image of the display unit). 
It is noted that Kaji does not disclose details of a transparent plate enclosing the image capturing device between the display and the transparent plate. However, Zheng discloses 
a transparent plate for protecting the display unit (Zheng Fig. 3 and par. 43 note cover layer 44);
a first image a capturing device located in the housing and substantially between the display unit and the transparent plate (Zheng Fig. 3 and par. 48. Note light sensors 52 which may be mounted on the TFT layer between the display (e.g. liquid crystal 62) and the cover 44, also note that light sensors may be located at various other locations such as the touch layer 50 as described in par 48 and shown in Fig. 3)
It is therefore considered obvious that one of ordinary skill would recognize the advantage of placing a transparent cover over the image sensor of Kaji as suggested by Zheng in order to gain the well-known advantage of protecting the image sensor from damage and/or dust buildup. 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Kaji further discloses that the first image capturing device faces towards the display unit (Kaji Figs. 2, 5-6 and 8-9 note pars 55-56 light sensor faces the display). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Kaji further discloses a reflector, wherein the reflector and the first image capturing device are located in such a way that the first image capturing device captures the first image via the reflector (Kaji Fig. 9 and pars 100-104 note mirror 9 which reflects light emitted by the display onto the image sensor 5).


In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Koji further discloses that the first image capturing device is located apart from a center of the display unit (Koji Figs 2, 5-6 and 8-9 note image sensor is placed to the side of the display within the bevel of the display housing). 

In regard to claim 6 refer to the statement made in the rejection of claim 1 above. Koji further discloses a control device, wherein the control device turns down the brightness of the backlight module when the first image capturing device captures the first image (Koji Figs. 3-4 and generally pars 58-74 particularly note pars 68-71 note control unit 11 which initiates capturing of a measurement image in order to control the display 1 and the backlight 6). 

In regard to claim 7 refer to the statement made in the rejection of claim 1 above. Koji further discloses that the first image corresponds substantially to a display area of the display unit (Koji Fig. 1 and pars 70-71 note capturing measuring area A of the displayed image). 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. comprising a second image capturing device for capturing a second image of the display unit, wherein the first image corresponds to a first portion of a display area of the display unit and the second image corresponds to a second portion of the display area of the display unit different from the first portion (Koji Fig. 7a&b and pars 83-90 note multiple light sensors provided on the display apparatus, note par. 90 plural sensors may obtain images of multiple measurement areas). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Zheng as applied to claim 3 above, and further in view of Liu et al (2013/0249865).
In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Kaji further discloses that the mirror may be curved (Kaji par. 104). It is noted that Kaji does not explicitly disclose a convex mirror. However, Liu discloses a camera system for viewing a display area, in which an image capturing device captures images via a convex reflector (Liu Figs 2A and 2B-2E note pars 34-43 image detection modules 140 including mirrors 144 particularly note Fig. 2D and par. 30 for a convex reflector). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using image detectors with convex reflective mirrors as taught by Liu as the curved reflectors in Kaji in order to gain the advantage of increased fields of view provided by the convex reflector as taught by Liu (Liu par. 39). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Zheng as applied to claims 1 and 8 above, and further in view of Katoh et al (2007/026462 note the attached machine translation for text citations).
In regard to claim 9 refer to the statements made in the rejection of claim 8 above. It is noted that Kaji does not disclose details regarding the generation of a third image. However Katoh discloses a display apparatus with a plurality of image capturing devices (Katoh Figs 1 and 3 and pars 38-39 note plural image units 4 which image different areas of the display device 2). Katoh further discloses an image processing unit, wherein the image processing unit, based on the first image and the second image, generates a third image corresponding to a third portion of the display area, wherein the third portion overlaps the first portion and the second portion is bigger than both the first portion and the second portion (Katoh Fig. 11 and pars 67-69 note synthesizing section 101 which combines the images from the plural imaging units into a single image overlapping the image areas of the first and second cameras and larger than the image areas of either individually). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating an image synthesizer, as taught by Katoh, to synthesize the plural imaging areas of Kaji in order to gain the advantage of performing control operations using a single image as suggested by Katoh (Katoh par. 69). 

In regard to claim 10 refer to the statements made in the rejection of claims 1 and 9 above. Katoh further discloses transmitting the first image to an electronic device separated from the display apparatus (Katoh Fig. 11 and pars 67-77 note the image synthesizer 101 is part of a separate image processing apparatus 100). 

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Kaji further discloses a backlight including optical members to spread light from the backlight (Kaji par. 52). It is noted that Kaji does not explicitly disclose that the backlight module comprises an optical film. However Katoh discloses a backlight module with optical films for spreading light from the backlight (Katoh Fig. 1 and par. 20 note diffusion sheet, 10, prism sheet 11 and polarizing sheet 12 which are optical films). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using the optical films of Katoh as the optical members required by Kaji in order gain the well-known advantage of using compact optical members to reduce the thickness of the display apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200286436 A1	LIM; Silkyu
US 20190331960 A1	LI; Jinpeng et al.
US 20190248334 A1	Greenberg; Jeffrey Allen et al.
US 20190243427 A1	NAKAMURA; JIN et al.
US 20190158713 A1	MCMILLAN; Christopher John et al.
US 20190089880 A1	MURAO; TAKEHIRO
US 20190075272 A1	HORIO; Kazuyuki et al.
US 20180342050 A1	Fitzgerald; William et al.
US 20170279989 A1	Yue; Tommy
US 20170139250 A1	LI; Guosheng et al.
US 20170108725 A1	MORITA; Shintarou et al.
US 20170110047 A1	Yen; Chung-Ting
US 20160358582 A1	LEE; Seung-heon et al.
US 20160295116 A1	CHIEH; Yuen-Shung
US 20150378197 A1	LIU; Ke
US 20150271392 A1	Musgrave; Kenneth C. et al.
US 9057931 B1		Baldwin; Leo B.
US 20120242621 A1	BROWN; Christopher James et al.
US 20100315677 A1	Yamamoto; Naohiro
US 20090303346 A1	KANEMITSU; Shiroshi et al.
US 20090135115 A1	Sakamoto; Mayuko et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423